 102DECISIONS OF NATIONAL LABOR RELATIONS BOARDofMarch 13, 1959, Respondents' attorney advised that the jobs of all strikers hadeither beenfilled oreliminated priorto February 24, and that,in any event, theRespondentwould not reemploysome of the strikers because of alleged misconductduring the strike.The undisputedevidence showsthat priorto the request for reinstatement (1)some of the strikers' jobs hadbeen eliminated as a resultof themerger of RespondentRubber withRespondent Insular, and(2) the remainingjobs of the strikers had beenfilled duringthe strike.As the strikewas not an unfairlaborpractice strike, it wasnot discrimination in violationof the Actfor Respondents to refuse to reinstateor reemploythe strikers under the circumstances.'7CONCLUSIONS OF LAW1.Respondents are engaged in commerce within the meaning of Section 2(6)and (7)of the Act.2.TheUnion is a labor organizationwithin themeaning of Section 2(5) ofthe Act.3.Therecord does not preponderantlyestablish thatRespondents have violatedSection 8(a)(1), (3),and (5) of the Act.[Recommendations omitted frompublication.]371 therefore find it unnecessary to determine whether the strikers engaged in un-protected activity during the strike.Ozalid Division of General Aniline & Film Corp.andPrintingSpecialties&Paper Products Joint Council No. 2, Inter-national Printing Pressmen.&Assistants'Union of NorthAmerica, AFL-CIO.Case No. 21-CA-3701. July 19, 1960DECISION AND ORDEROn March 28, 1960, Trial Examiner Howard Myers issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had not engaged in the unfair labor practices alleged inthe complaint and recommending that the complaint be dismissed inits entirety, as set forth in the copy of the Intermediate Report at-tached hereto.Thereafter, the General Counsel filed exceptions tothe Intermediate Report and a supporting brief, and the Respondentfiled a brief in support of the Intermediate Report.The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Interme-diate Report, the exceptions and briefs, and the entire record in thecase, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner.[The Board dismissed the complaint.]MEMBERSBEAN and FANNING took no part in the consideration ofthe above Decision and Order.128 NLRB No. 26. OZALID DIVISION OF GENERAL ANILINE & FILM CORP.103INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEUpon a charge and an amended charge duly filed on August 25, 1959, and onNovember 4, 1959, respectively, by Printing Specialities & Paper Products JointCouncilNo. 2, International Printing Pressmen & Assistants' Union of NorthAmerica, AFL-CIO, herein called the Union, the General Counsel of the NationalLabor Relations Board, herein respectively called the General Counsel' and theBoard, through the Regional Director for the Twenty-first Region (Los Angeles,California), issued a complaint, dated November 17, 1959, against Ozalid Divisionof General Aniline & Film Corp., herein called Respondent, alleging that Respondenthad engaged in and was engaging in unfair labor practices affecting commerce withinthe meaning of Section 8(a)(1) and (3) and Section 2(6) and (7) of the NationalLabor Labor Relations Act, as amended from time to time, 61 Stat. 136, hereincalled the Act.Copies of the charges, complaint, and notice of hearing thereon, were duly servedupon Respondent and the Union.Specifically, the complaint alleged that on or about August 12, 1959, Respondentdischarged Robert W. Canfield, and thereafter refused to reinstate him, because hehad joined or assisted the Union or had engaged in other protected concertedactivities.Respondent duly and timely filed an answer denying the commission of the unfairlabor practices alleged.Pursuant to due notice, a hearing was held at Los Angeles, California, on Decem-ber 10 and 11, 1959, before the duly designated Trial Examiner.The GeneralCounsel and Respondent were represented by counsel who participated in the hearing.Full opportunity was afforded all parties to be heard, to examine and cross-examinewitnesses, to introduce evidence pertinent to the issues, to argue orally on therecord at the conclusion of the taking of the evidence, and to file briefs on orbefore January 8, 1960.Briefs have been received from the General Counseland from Respondent's counsel which have been carefully considered.Upon the entire record in the case and from his observation of the witnesses,the Trial Examiner makes the following:FINDINGS OF FACTI.RESPONDENT'S BUSINESS OPERATIONSRespondent,a Delaware corporation,isa division of General Aniline and FilmCorporation,herein called General Aniline, whose principal offices are located inNew York, NewYork.General Aniline has two other principal divisions,viz, theAnsco Division,located at Binghamton,New York, and the Dyestuff and ChemicalDivision,withmanufacturing plants at Linden,New Jersey,atRensselaer,NewYork, at Calvert City,Kentucky,and Huntsville,Alabama.Respondent,the Nation's leader in the white print industry,manufactures directcopy machines and sensitized material. Its sales organization is international inscope with 11 branches and over 50 distributors in this country,and with representa-tives in over 45 foreign countries.Respondent operates a plant at La Habra, California,the employees of whichare the only ones involved in this proceeding,where it manufactures sensitizedmaterial which is sold throughout the western States.Respondent annually ships from its La Habra plant finished products valued inexcess of$50,000 to points located outside the State of California.Upon the above undisputed facts, theTrialExaminer finds that Respondent is,and during all times material was,engaged in commerce within the meaning ofSection 2(6) and(7) of the Actand that it will effectuate the policies of the Actfor the Board to assert jurisdiction in this proceeding.II.THE LABOR ORGANIZATION INVOLVEDThe Unionisa labor organization admitting to membership employees ofRespondent.1This term specificallyincludes counsel forthe General Counsel appearing at thehearing. 104DECISIONSOF NATIONALLABOR RELATIONS BOARDIII.THE ALLEGED UNFAIR LABOR PRACTICESA. Prefatory statementThe sole issue here to be resolved, as the General Counsel states in his brief, iswhether Robert W. Canfield was discharged for engaging in protected concertedactivities or for cause.In December 1957, the Respondent moved its Oakland, California, plant to LaHabra, California, and commenced manufacturing operations at the new locationshortly after December 8 of that year.On August 12, 1958, the Union filed a representation petition (Case No.21-RC-5365) which it withdrew on September 10, 1958.A second petition seekingcertification as the collective-bargaining representative of Respondent's productionand maintenance employees was filed on March 3, 1959 2 (Case No. 21-RC-5681).A Board-conducted election was held, pursuant to the second petition, on May 18,which election the Union won. The Union was certified as the collective-bargainingrepresentative of the employees involved on May 26.B.The pertinent factsThe first in a series of 15 bargaining meetings was held on July 10.The Union'snegotiating commmttee consisted of Business Representative Glenn Buell, employeesCanfield, Frank Cohan, Rod Miley, Mae Bohnenkamp, and Virginia Garthwaite.3The negotiations on behalf of Respondent were initially handled by Gordon Jermyn,personnel director for the Ozalid Division, and by La Habra plant Personnel Rela-tions Supervisor Robert YothersJermyn was Respondent's chief spokesman duringmost of the 15 meetings held between July 10 and August 15, the date when agree-ment was finally reached.During the week immediately preceding July 28, Jermyn informed his supervisor,George Picolli, director of labor relations for General Aniline, that there werepositive signs of a production slowdown in the plant, which was becoming increas-ingly worse.Accordingly, Picolli came to La Habra from his New York officesand attended, as Respondent's chief negotiator, the July 28 negotiation meetingand each such meeting thereafter.Although the parties were close to reaching agreement on July 28, the union-security clause and several minor issues remained unresolved.On August 3, theUnion presented a package proposal to Respondent which Respondent took underadvisement and, on August 4, agreed to accept.However, the umon committeedeclined to recommend its own proposal to the membership because Respondenthad refused to grant a full union-security clause.Nevertheless, the Union agreedto present this proposal to the membership and asked to let the employees havethe use of Respondent's cafeteria for the purpose of holding the ratification meeting.Respondent agreed to this request and, in order to assure all employees of anopportunity to attend, shut down its operations from 3 to 6 p.m.The ratification meeting was held in the cafeteria as scheduled.At the conclusionof the meeting, Buell advised Respondent that the union members had rejectedthe proposed contract.When questioned as to the reason for the rejection, Buellsaid: "In my judgment, if you had the Union job (shop), it would have gone over,but without that, they were not buying "The next and final negotiating meeting was held on August 15.At this meetingthe parties went over the contract which the Union had submitted on August 3 andwhich was agreed to by Respondent on August 4, and the committee agreed torecommend this contract to the membership for ratificationThe Union againrequested use of the cafeteria, but Respondent declined because of "the incidentwhich occurred at the last meeting" (the union exclusion of non-union employees).The contract was subsequently ratified and, on August 19, was executed by theparties.Approximately 3 weeks prior to August 10, Respondent noticed definite signsindicating that the employees were engaged in a concerted slowdown.The effectsof this slowdown were reflected in Respondent's standards and efficiency recordsand, as time wore on, became of more and more concern to Respondent's super-visory staff.3All dates hereinafter mentioned refer to 1959aUnion Representative DIcCanghen substituted for Buell at the first few meetings whenBuell was sick, Leonard Iiicider, an assistant to Buell, also attended one or two meet-ings ; Cohan took employee Donald Schleicher's place on the committee shortly after nego-tiations began, and employee AleSperitt apparently never participated in the negotiations. OZALID DIVISION OF GENERAL ANILINE & FILM CORP.105Although there were a few days during this period when it appeared that productionwas improving, the slowdown activities gradually increaseduntilThursday andFriday, August 7 and 8, when things got completely out of hand.Thus, ForemanGilbert Blevins, who was on vacation prior to August 6, noticed a terrific slowdownin the plant upon his return; it became necessary to hold supervisory meetings almostdaily to discuss the slowdown; and special instructions were issued to the foremenregarding the procedure to follow in combating the slowdown.On or about August 6, Plant Operations Manager George Schoner assembled theshipping and warehouse employees and stated to them, according to Schoner'scredible and undenied testimony,I reviewed with them that it had come to my attention that not only wasthere a slowdown going on, and not only were there also all sorts ofshenanigans going on, but they had added incidents which were so dangerousto the safety and security of the corporation as a whole, and to many of ourcustomers-I pointed out that we are prime contractors of the Government,and the missing documents, some of which involved Government orders to theSpace Technology Division, to the Atomic Energy Commission, that it is toodangerous, and that those things will have to be stopped immediately or elsewe will have to take all possible disciplinary action under the law.I gave them some instances, for example, the official weighing scale had beentampered with, and we were forced, our own maintenance department wasunable to fix it because it is on pivots. It is a special type of adjustment thatis required.We called the Toledo Scales people, the servicemen, and they put it backin shape again.There was another incident where a lift truck, a fork truck, was verydefinitely, deliberately tampered with.Someone had opened the heavy steelplate and jerked out the ignition wire, either cut or jerked it off so that itcouldn't operate.There was another incident where manifolds, including Government ordermanifolds were missing, and some never turned up, which meant, of course,thatwe couldn't ship, which in turn placed the receiving activity of theGovernment into jeopardy.Those things I explained to them that they must very definitely cut it out,because that's going too far, that no one could tolerate that.-In addition to Schoner talking to the shipping department employees, and pursuantto Piccoli's instructions to the supervisors, a number of oral warnings and severalwritten warnings were issued to the employees by the supervisors.The credible evidence further discloses that during the first week or so of August,Schoner spoke to Canfield on two or three different occasions about not doing hiswork properly; that about a week prior to August 10, Canfield was given a warningby his supervisor, Shipping and Receiving Foreman Leonard Scott, for not doinghiswork properly; and on August 7, Converting Department Foreman GilbertBlevins gave Canfield "a stiff warning about his production and about the fact thathe had spent too much time away from his job."In addition to Schoner's above-referred-to speech to the shipping and warehouseemployees, Respondent on several occasions brought up the matter of the slowdownduring the negotiations, on which occasions Respondent's spokesman stated that ifthe situation was not remedied Respondent would take strong disciplinary actionagainst the employees who engaged in such tactics.At about 9:30 on the morning of August 10, Canfield was at his work stationperforming his duties as a shipping and receiving clerk when another employee,Ronald Wendel, came up to him and engaged him in a conversation.Wendel askedCanfield if there was any work for the former to do. Canfield replied in thenegative explaining that he was finishing up his last assigned piece of work.Theconversation then turned to the bargaining negotiations .4About this time, ForemanBlevins came up to where Wendel, Canfield, and employee Lou Allen were.Blevins credibly testified that he asked Wendel whether he had any work to do, andthat when the latter replied in the affirmative, the following ensued:And I said, "Well, let's do it.Let's get the work out.We're behind asit is."Tx1AL EXAM ER: Where were they standing?,'Canfieldwas chairman of the employees' negotiating committee. 106DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe WITNESS: Theywere standing in, at the time-it was in Bob'swork area,Bob Canfield's work area.He said, "Why don't you make me?"And I said, "Come on, Ronald," I said, "we've got a dot of work, let's getit out."So he says, "Why don't you do something about it?"Well, I was kind of stumped at first, because I have never had this happento mebefore.So I said to him, "I will."And I turned and walked away, going back towhat Mr. Piccoli had instructed us to do, to get a witness .5Iwas going to make a phone call to get Mr. Novae, and I happened to seeMr. Novae [a foreman] on the floor, so I called to him and asked him tocome over, that I had a problem withan employee.Mr. Novae came up.He didn't say anything.I then asked Ronald if he was going back to work, and he says, "No."Hesays, "Why don't you make me?"I says, "Ronald, I am ordering you to go back to work."And he said, "Why don't you do something about it?"I says, "Okay.Come along with me to the front office."That was the extent of the conversation at that point.Q.What did you do at this point then?A. I started for the front office with Ronald and Mr. Novae, when I sawDon Christiansen, who is a converting department foreman, coming toward us.I also asked Don to come along to the front office, because I wanted him tohear what had happened.Q. Now, before you met Mr. Christiansen, did Mr. Canfield say anythingto you?A. Bob asked me, or he asked Ronald, rather-he didn't ask me-he askedRonald if he wanted him to go along with him to the front office, and Ronaldnodded his head with a "yes" motion.I told Bob that he could not go to the front office, to go back to his job.Bob says, "Well,I am a shop steward and I've got a right to go."I said, "Bob, no one ever informed me that you were a shop steward.Goback to your job."Bob said, "Well, nobody has to tell you. I'm telling you."At this point I didn't comment on it, but Lou Allen asked me if I wasrefusing to let him go with him to the front office, and I said, "Yes.Both ofyou go back to your job," and with this I left and started for the front office.Q. Thereafter, did you have any further words with Mr. Canfield?A. In approaching the door leading to the front office, I looked down theaisleway between the converting department and the shipping department, andI saw Bob Canfield.He was completely out of his work area at this time.AndI yelled to Bob if he was going back to work.6And Bobsaid,"Go to hell."I says to Bob, "What did you say?"And he said, "I said `go to hell.' "And with this, myself, Mr. Novae, Mr. Christiansen and Ronald Wendel wentinto the front office.I didn't comment to Bob about it.Wendel was then taken into Schoner's office and, in the presence of the threeaforementioned foremen and Schoner, Yothers, Jermyn, and Piccoli, refused to saywhy he refused to work. After asking for an explanation at least three times, andbeing met with silence, Piccoli told Wendel he had no alternative but to suspendhim for 3 days. Schoner then told Blevins to take Wendel out into the plant, punchhim out, and see that he left the premises.Meanwhile, and unbeknownst to the supervisors who were present in Schoner'soffice when Wendel was being suspended, Canfield, after telling Blevins to "Go to6 Piccoli credibly testified that be issued such Instructions because "After awhile itbecame quite apparent that there was a movement on foot to create an incident whichmight precipitate a walkout. I wanted, to make absolutely certain, number one, thatwe were not exposed to an unfair labor practice charge strike, and I directed our fore-men, together with Mr Schoner, that they should never expose themselves alone. 'If yougo in and talk to a man, make sure that you are accompanied by a supervisor.' "e Canfield was then between 60 and 70 feet from Blevins. OZALID DIVISION OF GENERAL ANILINE & FILM CORP.107hell,"went into the coating department.The coating foreman, Edwin Abreu, sawCanfield enter and asked him what he wanted.7Canfield said he wanted to seeCohan .8Abreu turned and said, "Just a minute, Bob," but Canfield proceededtoward Cohan who was standing at his work station.Abreu followed Canfield to where he was engaged in conversation with Cohan.By the time Abreu joined them, he heard Canfield tell Cohan to shut down themachines.Abreu immediately told Cohan to keep the machines running, otherwisehe would be through.Upon leaving Cohan's department, Canfield went to Bohnenkamp's, another mem-ber of the employees' negotiating committee, work area, and after telling her whathad transpired between him, Wendell, and Blevins, said, "Go ahead and shut theplace down."Schoner credibly testified that after the meeting in his office at which Wendel wassuspended, he went into the plant's factory area and that the following then transpired:I noticed Bob Canfield standing there, and there were a number of employeeseither milling around or passing by. It was bedlam in that particular section.So I walked up to Bob Canfield, and I asked Bob, I said, "Bob, please to backto work."And Bob Canfield explained that he would not go back to work unless Ireinstated Ron Wendel.I explained that Ron Wendel was suspended for three days; I would expecthim to go back to work.Bob Canfieldsaid, "No. I will not go to work unless you reinstate Ron Wendel."So I asked him once more, I said, "Bob, I am directing you to go back towork or else I may have to suspend you."He said, "I will not go back to work unless you reinstate Ron Wendel."Thereupon, I told Bob Canfield that he is herewith suspended for three days,and to leave the factory, and punch his time card.He asked if he could have permission to go back to his regular work station,which was about 100 feet or so away, sort of his headquarters or his desk, toclean out some personal belongings,and then go.I said, "Sure, I will go with you. I will escort you."And we did that.And he picked up a few things that belong to him.From there we walked to the time clock.He punched his time card out andhe walked out of the factory.Q. At this time that you had the conversation with Canfield, did you haveany idea that the strike was beginning or anything of that kind?A. No. As I said, I walked out to see what I could do.Q. You suspended him.What was the reason for that three-daysuspensionthat you gave him at that time?A. The reason for the suspension was outright insubordination. I asked himrepeatedly to go back to work.He didn't do it so I suspended him.I-under no circumstances-you can't run a corporation with insubordinationof that type. I would have terminated him but in view, again, of Mr. Piccoli'sprevious assertions to keep things going as much as possible and so forth, well,I bent over backward and suspended Bob rather than terminating him.After Canfield left the plant he went around to the door leading from the coatingdepartment to the outside and conversed with Cohan.Cohan testified, and the TrialExaminer finds, that during the conversation which ensued between him and Canfieldthe following was said:"What happened, Bob?"And Bob said, "Well, they suspended me and Ron Wendel and some others,and we've walked out."So I asked him, I says, "Is it a strike?"And be said that as far as he was concerned it was a strike and I says, "Iseveryone out?"He says, "No, some of the people are working."He thought that some of them were working because all of them didn't knowabout what happened.They didn't give them a chance to tell them.So I asked Canfield, I says, "Shall I shut my machine down?"'Abreu had no way of knowing what bad occurred in the shipping department onlyseconds before,and he was simply following standard procedure in checking all employeesfrom other departments.8A member of the negotiating committee. 108DECISIONSOF NATIONALLABOR RELATIONS BOARDAnd Canfield says, "You can do what you want.You can shut them downor not. It's up to you."So I said, "I'll shut them down if it's a strike."After concluding his conversation, Cohan returned to his department where henoticed that Yothers,Blevins, andRoy Wood, plant engineer, had come into thedepartment.Thereupon, Cohan walked over to the three named persons and askedwhat had happened. After hearing Respondent's side of the Wendel-Canfield incidentCohan asked for and was given permission to leave the plant in order to hear Canfield'sside of the story.When Cohan met Canfield outside, there were only about 9 or 10 other employeeswho had walked out, a fact which prompted Cohan to ask Canfield if everyone wasgoing to come out or "is .there just going to be these few?"Following his conversation with Canfield, Cohan walked back through the planttoward the coating department and met Schoner. Schoner advised Cohan to shuthis machines downrn anorderly fashion.Thereafter, Cohan did, in fact, shut themachines down in an orderly fashion, and he and a number of other employeesparticipated in the strike.As some of the employees wereleaving,Piccoli came out into the plant area andtalked to them.Piccoli asked themto listento him before they left, that he had afew things he wanted to tell them.He then explained the Wendel incident and thefacts surrounding the suspension of Canfield.He discussed the negotiations andRespondent's offer to the Unionand then said:I want to make it very clear, if you people want to go, I can't stop you. Thatmust be your decision. If you feel that you want to participate in the strike, yougo ahead and do it. That is your right.We have no contract. I am urgingyou however, not to, because I think you would be a lot happier working withus, and Iam sure that those who participate in this thing will discover in a veryshorttimethat they were-their move was anunwise one .9On August 12, Canfield received the following telegram from the Respondent:AS A RESULT OF A THOROUGH INVESTIGATION COVERING YOURCONDUCT ON MONDAY, AUGUST 10, 1959, BETWEEN 9:45 A.M. AND10:00 A M. THE FOLLOWING FACTS WERE ESTABLISHED: 1. THATYOU DELIBERATELY REFUSED TO RETURN TO YOUR ASSIGNEDJOB WHEN SO REQUESTED BY TWO DIFFERENT MEMBERS OFSUPERVISION ON AT LEAST 4 OCCASIONS. 2. THAT YOU ON TWOSEPARATE OCCASIONS DIRECTED PROFANE LANGUAGE AGAINSTYOUR SUPERVISOR. 3. THAT YOU DELIBERATELY AND WITHOUTPERMISSION ENTERED A DEPARTMENT OTHER THAN THE ONE TOWHICH YOU ARE ASSIGNED AND DIRECTED THE EMPLOYEES TOSHUT DOWN THEIR OPERATIONS. FOR THE REASONS ENUMER-ATED ABOVE YOU ARE HEREBY DISCHARGED EFFECTIVE .AS OFTHE TIME YOU PUNCHED OUT ON MONDAY, AUGUST 10, 1959.YOU MAY PICK UP YOUR FINAL PAY CHECK AND ANY OTHERPERSONAL PROPERTY AT THE PERSONNEL OFFICEOn August 12, the Union decided to abandon the strike and return to work.Ameeting was set up between Respondent and the Union to arrange settlement termsand, as a result of this meeting, the parties entered into a strike settlementagreement.The terms of the aforesaid agreement reads as follows:(1)Effective 'as of this date, all picketing and interference in any way withincoming and outgoing trucking,or incomingor outgoing employees will beterminated.(2)On Friday, August 14, 1959, all bargaining unit employees who lefttheir jobs to participate in the strike will return to their respective jobs, at theirregularstarting time and shift. It being understood that this shall not includethe two employees who were discharged on August 10, 1959.(3)All employees upon return will perform theirjobs inaccordance withtheirnormalstandard of performance.(4) The representatives of the Company and the Unionagree to meet forthe purposeof consummating the agreementon Saturday, August 15, 1959,,at 10 A.M.9 After Piccoll had finished his speech, a number of employees left the plant and someremained. OZALID DIVISION OF GENERAL ANILINE & FILM CORP.109'(5) It is understood that the conditions previously agreed to covering wages—hours and working conditions, and security clause will not be exceeded.(6) It is also understood that the consummation of any Agreement will notbe contingent upon the reaching of an Agreement with respect to the twoemployees who are discharged.'However, the Company will discuss thismatter with the Union.(7) It is understood that Everett Allen shall be recognized effective as ofFriday,August 14, 1959, as acting shop steward, representing the PrintingSpecialties and Paper Products Union.On August 15 the parties met for the purpose of concluding negotiations.Afterthe union committee had agreed to recommend the contract to the membership,the discharge of Canfield and Wendel was discussed.Respondent adhered to itsposition and Canfield and Wendel have not been reinstated.C. The concluding findingsThe credited evidence, as epitomized above, leads to the conclusion that Can-field's discharge was not violative of the Act.This conclusion becomes inescapablewhen consideration is given to the following: (1) There is absolutely no evidencein this record of any present or past antipathy on Respondent's part toward theUnion or any other labor organization. In fact, an examination of the Board'sdecisions reveals no case either under the present Act or under the so-called WagnerAct in which the Board found Respondent, or its parent company, General Aniline& Film Corp., or the Ansco division of General Aniline & Film Corp, had violatedthe Act; (2) Canfield's refusal to return to work when instructed by Blevins andSchoner.The fact that Canfield was chairman of the employees' negotiating com-mittee and otherwise active on behalf of the Union and if it were proven that theUnion was a labor organization which Respondent sought to eliminate, did not giveCanfield immunity for refusing to comply with reasonable directions of manage-ment; 11 (3) the complete lack of any evidence-substantial or otherwise-thatBlevins' or Schoner's instructions to Canfield to return to work were prompted byanything else than legitimate business consideration.Furthermore, Canfield's own reasons for his refusal to obey those instructions,do not stand up under scrutiny. Thus, Canfield testified that he was elected chairmanof the employees' negotiating committee and shop steward at a union meeting inJune, that Union Business Representative Buell advised him of the duties of a shopsteward, and that he had met with Respondent's representatives in August to discussthe discharge of employee Mike Hoover.Of the six supervisors 12 who testified,each swore, and the Trial Examiner finds, that he had no knowledge that Canfieldhad been designated or elected shop steward. In fact, Piccoli credibly, andwithout contradiction, 13 testified that at the meeting between Respondent and theUnion, held on or about August 17, which was called to discuss the reinstatementof Canfield and Wendel, the following took place:I was advised by Mr. Buell at the last meeting that I attended-I think it wasAugust 17th-this was after the discharge-Mr. Buell told me that, we got totalking about the telegram 14 and the various points that we charged Mr.Canfield with, and Mr. Buell told me that Canfield had a right to leave hisdepartment because he was a steward.I think there was a feeling of shock amongst Jermyn, myself and the others.I said, "When did you ever notify the company that he was a steward?"Well, he said, "I just assume, when he is chairman of the committee, thatyou treat him as a steward."10 Referring to 'Canfield and Wendel."SeeGlobeWireless, Ltd.,88 NLRB 1262;N L.R B. v.RossGear & Tool Company,158 F. 2d 607 (CA. 7). The directions in the instant case were not on their face soarbitrary as to warrant the inference that it was given in order to be violated. Cf.TheRussellManufacturing Co. Inc., et at.,82 NLRB 1081'3Namely, Yothers, Blevins, Scott, Abreu, Schoner, and Piccoli.13Buellwas in the hearing room at the time Canfield was testifying, and, in fact,Buell waspresent most of the time during the 2-day hearing,but he wasnot called as-a witness.14Directed to Canfield and dated August 12. -110DECISIONS OF NATIONAL LABOR RELATIONS BOARDI said, "We don't assume anything."I said, "The way I do business we recognize a man whom we are advisedof in advance.Did you ever send a letter to anybody?"He said, "No.""Did you ever tell anybody?"He said, "No, but in my plants," he said, "the chairman of the committee isrecognized as a steward."I said, "I don't know what you do in your plants.We do not do that in thisplant.Mr. Canfield was never recognized as a steward and is not recognizedas a steward now."Moreover, Schoner denied, and the Trial Examiner accepts his denial, that Buell ever-informed him, by telephone 15 or otherwise, that Canfield was a shop steward.In addition, of all the employees who were given oral or written warnings ordisciplined, between June and August 10, not one was represented by Canfield nordid Canfield ever discuss their cases with Respondent.As far as the record showsCanfield was apparently completely unaware of the discharge of employee Huson,a discharge which subsequently resulted in an unfair labor practice charge beingfiled by the Union and later withdrawn following Board investigation.Similarly,his actions with respect to the McSperrit grievance were highly unusual if he wasin fact authorized to present grievances or to represent employees in the plant; thatis,he not only failed to participate in the discussion of this grievance but he wasnot even informed of its disposition.Regarding the Mike Hoover discharge, the record clearly indicates, and the TrialExaminer finds, that Canfield never discussed Hoover's discharge with any respondentrepresentative prior to said discharge; even after the discharge Canfield's only actionwith respect thereto was to telephone Buell and inform him that Hoover had beendischarged; in fact it was Buell who raised the Hoover discharge at a negotiatingmeeting; it was Buell whom Piccoli arranged to meet with Yothers and discuss thedischarge; and, finally, it was at a meeting between Buell and Piccoli, which Canfielddid not attend, that the Hoover discharge was adjusted.Upon the entire record in the case, the Trial Examiner finds that the allegationsof the complaint that Canfield's discharge was violative of the Act have not beensustained by substantial evidence.This finding is buttressed by the fact that therecord clearly discloses that Canfield was discharged because (1) he flatly andadmittedly refused to obey Blevins' and Schoner's legitimate and reasonable instruc-tions to return to work; 16 (2) on two separate occasions Canfield directed profanelanguage against his supervisor; and (3) deliberately, and without permission,entered into a department, other than his own, and directed a coworker to shut downhis machineUpon the basis of the foregoing findings of fact and upon the record as a whole,the Trial Examiner makes the following:CONCLUSIONS OF LAW1.Ozalid Division of General Aniline & Film Corp., La Habra, California, isengaged in, and during all times material was engaged in, commerce within themeaning of Section 2(6) and (7) of the Act.2.Printing Specialties & Paper Products Joint Council No. 2, International Print-ing Pressmen & Assistants' Union of North America, AFL-CIO, is a labor organiza-tion within the meaning of Section 2(5) of the Act.3.The allegations of the complaint that Respondent has engaged in and is engag-ing in unfair labor practices within the meaning of Section 8(a)(1) and (3) of theAct have not been sustained by substantial evidence.[Recommendations omitted from publication.]'S Canfield testified that at the August 17 meeting between the Union and the Respond-ent, at which his and Wendel's reinstatements were under discussion, Buell stated thathe (Buell) had notified Schoner by telephone that Canfield was shop steward.'-Neither the orders themselves nor Respondent's enforcement of them by dischargingCanfield are shown by substantial evidence to have been motivated by any dislike for theUnion or Canfield's activities in its behalf